In the United States Court of Federal Claims
                                           No. 12-85 C
                                      Filed: August 4, 2017

****************************************
                                       *
ADVANCED AEROSPACE                     *
TECHNOLOGIES, INC.,                    *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant,                       *
                                       *
and                                    *
                                       *
THE BOEING COMPANY, and                *
INSITU, INC.,                          *
                                       *
      Third-Party Defendants.          *
                                       *
****************************************

                                     FINAL JUDGMENT ORDER

        On April 17, 2017, the court stayed this case to allow the parties to finalize a settlement.
On July 11, 2017, the parties executed a Settlement Agreement. On August 4, 2017, the parties
filed a Stipulation For Entry Of Final Judgment, requesting that the court enter a final judgment
order against the Government. Pursuant to that stipulation, it is ordered as follows:

   1. The provisions of the August 4, 2017 Stipulation For Entry Of Final Judgment are accepted
      by the court.

   2. The Clerk of the United States Court of Federal Claims is directed to enter final judgment
      in favor of Plaintiff and against the Government in the amount of $12,500,000.00, in
      accordance with the August 4, 2017 Stipulation.

       IT IS SO ORDERED.
                                                     s/ Susan G. Braden
                                                     SUSAN G. BRADEN
                                                     Chief Judge